                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO

IN RE:                                   )       BANKRUPTCY CASE NO.: 19-14114
                                         )
      MARY JO WALLER                     )       CHAPTER 13 PROCEEDING
                                         )
                                         )       JUDGE JESSICA E PRICE SMITH
              DEBTOR(S)                  )
                                         )       DEBTOR’S MOTION FOR AUTHORITY
                                         )       TO SELL REAL PROPERTY

         Now comes the Debtor, Mary Jo Waller, by and through counsel, and hereby

moves this Honorable Court for an Order authorizing her to sell real property as follows.

   1) Debtor filed a Chapter 13 Bankruptcy petition on July 3, 2019. Debtor’s Chapter

      13 Plan was confirmed on November 25, 2019.

   2) Debtor’s plan of reorganization provides for 100% distribution to unsecured

      creditors.

   3) Debtor is the owner of vacant land located at N. Boone Road in Columbia

      Station, OH situated in Lorain County (see Schedule A). This property is not

      encumbered by any mortgage or lien.

   4) Debtor has received an offer and has entered into a purchase agreement to sell

      the subject property for the amount of $120,000.00. (See Purchase Agreement,

      attached hereto as Exhibit A and incorporated herein). The sale of this property

      will yield enough proceeds to pay off Debtor’s Creditors at a 100% distribution.

      Debtor currently owes the estate approximately $80,000.00. Accordingly, this

      offer is fair and reasonable and is of great benefit to her Creditors.

   5) The proceeds of the sale shall go directly to the Trustee in order to pay off

      Debtor’s claims with the remaining balance going to the Debtor.




19-14114-jps       Doc 23   FILED 05/09/20   ENTERED 05/09/20 13:06:08         Page 1 of 3
   6) It is in the best interests of Debtor and her Creditors that said property be sold

       pursuant to the terms set forth in the Purchase Agreement. The proposed sale

       will not prejudice or harm the interests of creditors; instead the proposed sale will

       greatly benefit all parties.



       WHEREFORE, Debtor respectfully requests an Order granting her authority to

   sell her real property located at N. Boone Road in Columbia Station, Ohio and

   situated in the County of Lorain.

                                       Respectfully submitted,

                                        J.P. AMOURGIS & ASSOCIATES

                                        /s/ Y. Eric Holtz
                                        Y. Eric Holtz (0084326)
                                        Attorney for Debtors
                                        3200 West Market Street, Ste. 106
                                        Akron, Ohio 44333-3324
                                        Phone: (330) 535-6650
                                        Fax: (330) 535-2205
                                        yeholtz@amourgis.com

                                CERTIFICATE OF SERVICE

I certify that on May 9, 2020 a true and correct copy of the foregoing was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are
listed on the court’s Electronic Mail Notice List:

      Lauren A Helbling              served electronically
      United States Trustee          served electronically

And by regular U.S. mail, postage prepaid, on:

All Creditors, Per Attached List


                                        /s/ Y. Eric Holtz
                                        Y. Eric Holtz (0084326)




19-14114-jps     Doc 23     FILED 05/09/20      ENTERED 05/09/20 13:06:08       Page 2 of 3
Label Matrix for local noticing                      Howard M. Metzenbaum U.S. Courthouse                 Capital One
0647-1                                               United States Bankruptcy Court                       Attn: Bankruptcy
Case 19-14114-jps                                    Howard M. Metzenbaum U.S. Courthouse                 Po Box 30285
Northern District of Ohio                            201 Superior Avenue                                  Salt Lake City, UT 84130-0285
Cleveland                                            Cleveland, OH 44114-1235
Wed Jul 3 11:59:12 EDT 2019
Chase Card Services                                  Citibank                                             Cuyahoga County Court of Common Ple
Attn: Bankruptcy                                     Attn: Recovery/Centralized Bankruptcy                1200 Ontario Street
Po Box 15298                                         Po Box 790034                                        Cleveland, OH 44113-1610
Wilmington, DE 19850-5298                            St Louis, MO 63179-0034


(p)DISCOVER FINANCIAL SERVICES LLC                   Eric S. Peterson, Esq.                               Huntington
PO BOX 3025                                          1100 Sujperior Avenue                                Attn: Bankruptcy CAS056
NEW ALBANY OH 43054-3025                             19th Floor                                           3 Cascade Plaza
                                                     Cleveland, OH 44114-2521                             Akron, OH 44308-1124


Huntington National Bank                             Huntington Natl Bk                                   Kia Motors Finance
c/o Officer of the Institution or                    Attn: Officer or Agent                               Attn. Officer or Agent
Highest Ranking Officer                              7 Easton Oval                                        4000 Macarthur Blvd.
5555 Cleveland Ave.                                  Columbus, OH 43219-6060                              Newport Beach, CA 92660-2558
Columbus, OH 43231-4048

Kia Motors Finance                                   Kia Motors Finance                                   Meaningful Beauty
Attn: Bankruptcy                                     P.O. Box 20835                                       PO Box 2017
Po Box 20825                                         Fountain Valley, CA 92728-0835                       Harlan, IA 51593-0232
Fountain Valley, CA 92728-0825


(p)PORTFOLIO RECOVERY ASSOCIATES LLC                 RBS Citizens Cc                                      Synchrony Bank/Sams Club
PO BOX 41067                                         1 Citizens Dr.                                       Attn: Bankruptcy Dept
NORFOLK VA 23541-1067                                Ms: Rop 15b                                          Po Box 965060
                                                     Riverside, RI 02915-3035                             Orlando, FL 32896-5060


Lauren A. Helbling                                   Mary Jo A. Waller                                    Y. Eric Holtz
200 Public Square Suite 3860                         3329 W. 44th St.                                     Amourgis & Associates
Cleveland, OH 44114-2322                             Cleveland, OH 44109-1077                             3200 W. Market Street Suite 106
                                                                                                          Akron, OH 44333-3324




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial                                   Portfolio Recovery                                   End of Label Matrix
Attn: Bankruptcy Department                          Attn: Bankruptcy                                     Mailable recipients     20
Po Box 15316                                         120 Corporate Blvd                                   Bypassed recipients      0
Wilmington, DE 19850                                 Norfold, VA 23502                                    Total                   20




                19-14114-jps           Doc 23     FILED 05/09/20           ENTERED 05/09/20 13:06:08                  Page 3 of 3
